CRIST, Presiding Judge.
Rule 27.26 proceeding. We reverse in part.
Movant pled guilty to one count of escaping custody before conviction, one count of attempted robbery, one count of robbery in the first degree, and one count of armed criminal action. He was sentenced to two years, two years, five years, and three years respectively. The sentences were ordered to run consecutively. Movant appeals.
On January 24,1977, movant and another person entered a tavern in St. Louis, Missouri. They confronted one Morgan Black. Several shots were fired and movant and his accomplice took money from Black.
Movant charges error in the sentencing on both robbery in the first degree and armed criminal action by reason of double jeopardy, citing Sours v. State, 593 S.W.2d 208 (Mo.banc, January, 1980) (Sours I). Movant is correct as to the armed criminal action sentence.
By authority of Whalen v. United States, 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715 (1980), the United States Supreme Court ordered Sours I vacated and reconsidered. Missouri v. Sours, 446 U.S. 962, 100 S.Ct. 2935, 64 L.Ed.2d 820 (1980). Our Missouri Supreme Court reconsidered Sours I pursuant to the United States Supreme Court mandate. Sours v. State, 603 S.W.2d 592 (Mo.banc, 1980) (Sours II). By reason of Sours II, the three year sentence for armed criminal action cannot stand but the robbery sentence is valid.
That part of the judgment of the circuit court imposing a three year sentence for armed criminal action is reversed. That part of the judgment imposing a five year sentence for robbery in the first degree, the two year sentence for escaping custody before conviction, and the two year sentence for attempted robbery is affirmed.
REINHARD and SNYDER, JJ., concur.